Case 1:15-cr-00299-JMS Document 119 Filed 08/07/20 Page 1 of 14                 PageID #: 769




                     IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF HAWAII


 UNITED STATES OF AMERICA,                         CR. NO. 13-00877 DKW
                                                   CR. NO. 15-00299 JMS
                 Plaintiff,
                                                   ORDER DENYING DEFENDANT’S
           vs.                                     MOTIONS FOR COMPASSIONATE
                                                   RELEASE (CR. NO. 13-00877 DKW,
 LATUNIUA POHAHAU,                                 ECF NO. 274 AND CR. NO. 15-00299
                                                   JMS, ECF NO. 111)
                 Defendant.


         ORDER DENYING DEFENDANT’S MOTIONS FOR
    COMPASSIONATE RELEASE (CR. NO. 13-00877 DKW, ECF NO. 274
             AND CR. NO. 15-00299 JMS, ECF NO. 111)

                                  I. INTRODUCTION

                 Defendant Latuniua Pohahau (“Defendant”) moves, pursuant to 18

U.S.C. § 3582(c)(1)(A)(i), for compassionate release from FCI Lompoc, California

based on a pre-existing medical condition (obesity) and the COVID-19 pandemic.

Defendant is presently serving a sentence at FCI Lompoc relating to two separate

criminal matters—Cr. No. 13-00877 DKW and Cr. No. 15-00299 JMS—and he

has moved for release from custody in both cases. 1 The court decides these


       1
         Because these two cases were assigned to different judges, on July 23, 2020 the court
entered an order pursuant to Local Rule 40.2 assigning the Motion for Compassionate Release in
13-00877 DKW to the undersigned. Thus, this order resolves the Motions for Compassionate
Release filed in both Cr. No. 13-00877 DKW and Cr. No. 15-00299 JMS.
                                                1
Case 1:15-cr-00299-JMS Document 119 Filed 08/07/20 Page 2 of 14       PageID #: 770




motions without a hearing under Local Rule 7.1(c). Based on the following, the

motions are DENIED.

                              II. BACKGROUND

            Defendant is a 34 year-old inmate incarcerated at FCI Lompoc, and

is scheduled for release from custody on March 1, 2030. See https://www.

bop.gov/inmateloc/ (last visited August 7, 2020). As stated above, he is in custody

based on judgments entered in two separate cases.

            In Cr. No. 13-00877 DKW, Defendant pled guilty on September 5,

2015 to Count 1 of a Superseding Indictment charging him with conspiracy to

distribute fifty grams or more of methamphetamine. Cr. No. 13-00877 DKW, ECF

No. 208. On January 5, 2016, Defendant was sentenced to a term of 210 months

imprisonment, and five years of supervised release. Id. at ECF No. 237.

            In Cr. No. 15-00299 JMS, Defendant pled guilty on September 2,

2015 to Count 3 of an Indictment charging him with possession with intent to

distribute fifty grams or more of methamphetamine. Cr. No. 15-00299 JMS, ECF

No. 40. On January 5, 2016, Defendant was sentenced to a term of 120 months

imprisonment, and five years of supervised release, with both terms to run




                                         2
Case 1:15-cr-00299-JMS Document 119 Filed 08/07/20 Page 3 of 14                 PageID #: 771




concurrent to the sentence imposed in Cr. No. 13-00877 DKW. Id. at ECF No.

68.2

              Defendant submitted requests for compassionate release to FCI

Lompoc’s Warden on April 20, 2020 and June 6, 2020. See Cr. No. 13-00877

DKW, ECF No. 274 at PageID #1513; Cr. No. 15-00299 JMS, ECF No. 111 at

PageID #570. No response was received. On July 21, 2020, Defendant,

represented by counsel, filed the instant motions for compassionate release,

seeking a sentence reduction to time served, coupled with a period of home

confinement as a condition of supervised release. Cr. No. 13-00877 DKW, ECF

No. 274 at PageID #1524; Cr. No. 15-00299 JMS, ECF No. 111 at PageID #581.

On August 4, 2020, the Government filed its Response to both motions. Cr. No.

13-00877 DKW, ECF No. 281; Cr. No. 15-00299 JMS, ECF No. 117. And on

August 6, 2020, Defendant filed a Reply. Cr. No. 13-00877 DKW, ECF No. 282;

Cr. No. 15-00299 JMS, ECF No. 118.




       2
        In Cr. No. 13-00877 DKW, Defendant’s total offense level 35, Criminal History
Category III, resulted in an advisory United States Sentencing Guideline range of 210 to 262
months incarceration. Judge Watson sentenced Defendant to the bottom of this range, 210
months. In Cr. No. 15-00299 JMS, Defendant’s total offense level 33, Criminal History
Category III, resulted in an advisory United States Sentencing Guideline range of 168 to 210
months incarceration. Based on a Government-sponsored motion for downward departure,
Defendant was sentenced to 120 months incarceration, to be served concurrently with the 210-
month sentence in Cr. No. 13-00877 DKW.

                                              3
Case 1:15-cr-00299-JMS Document 119 Filed 08/07/20 Page 4 of 14               PageID #: 772




                                     III. DISCUSSION

A.    Legal Standard

               Defendant moves for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A), as amended by the First Step Act of 2018,3 which provides as

relevant:

               [T]he court, upon motion of the Director of the Bureau of
               Prisons, or upon motion of the defendant after the
               defendant has fully exhausted all administrative rights to
               appeal a failure of the Bureau of Prisons to bring a
               motion on the defendant’s behalf or the lapse of 30 days
               from the receipt of such a request by the warden of the
               defendant’s facility, whichever is earlier, may reduce the
               term of imprisonment . . . after considering the factors set
               forth in [18 U.S.C.] section 3553(a) to the extent that
               they are applicable, if it finds that—

                     (i) extraordinary and compelling reasons warrant
               such a reduction;
               ....
               and that such a reduction is consistent with applicable
               policy statements issued by the Sentencing
               Commission[.]

               Thus, the court may reduce Defendant’s sentence if: 1) Defendant has

exhausted the required administrative remedies; 2) Defendant has shown that

“extraordinary and compelling reasons” warrant the reduction; and 3) the reduction

is consistent with applicable Sentencing Commission’s policy statements. Here,


      3
          Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018).

                                                4
Case 1:15-cr-00299-JMS Document 119 Filed 08/07/20 Page 5 of 14          PageID #: 773




the Government concedes the first prong—Defendant has exhausted his

administrative remedies. See Cr. No. 15-00299 JMS, ECF No. 117 at PageID

#674-75.

             The United States Sentencing Commission’s policy statement, United

States Sentencing Guideline (“Guideline”) § 1B1.13, provides as relevant to

Defendant that the court may grant a motion for compassionate release only if,

after consideration of the applicable § 3553(a) factors, the court determines that

extraordinary and compelling reasons exist to warrant a sentence reduction, the

defendant is not a danger to another person or to the community, and a sentence

reduction is consistent with the policy statement.

             Guideline §1B1.13 provides three specific examples of extraordinary

and compelling reasons for compassionate release—the defendant’s terminal

medical condition, deterioration of health due to advanced age, and extenuating

family circumstances—along with a fourth, catch-all provision granting discretion

to the Bureau of Prisons (“BOP”) Director to determine whether other

extraordinary and compelling reasons exist. See Guideline § 1B1.13 n.1(A)-(D).

In a detailed analysis, this court previously determined that the “discretion to

determine whether ‘other’ extraordinary and compelling reasons exist granted by

[Guideline § 1B1.13 n.1(D)] to the BOP Director applies equally to the court when


                                          5
Case 1:15-cr-00299-JMS Document 119 Filed 08/07/20 Page 6 of 14         PageID #: 774




ruling on motions for compassionate release.” United States v. Hernandez, 2020

WL 3453839, at *4 (D. Haw. June 24, 2020). The court incorporates that analysis

here.

B.      Extraordinary and Compelling Reasons

             Defendant bears the burden to establish extraordinary and compelling

reasons that warrant compassionate release. See, e.g., United States v. Bolden,

2020 WL 4286820, at *3 (W.D. Wash. July 27, 2020); United States v. Proudfoot,

2020 WL 4284128, at *4 (D. Or. July 27, 2020). Here, Defendant contends that he

should be released from custody because: 1) he is severely obese, with a BMI in

excess of 40%; 2) he is at great risk given the historical numbers of COVID-19 at

FCI Lompoc, and COVID-19 “is still raging through the facility;” and 3) he

previously contracted COVID-19 (and has since recovered) while at FCI Lompoc.

The court addresses each of these three arguments.

             As to his first contention, the court agrees that Defendant has an

underlying medical condition that places him at an increased risk for severe illness

from COVID-19. According to the Centers for Disease Control and Prevention

(“CDC”), individuals with “[o]besity (body mass index [BMI] 30 or higher)” fall

into this high risk category. See https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html (last visited


                                          6
Case 1:15-cr-00299-JMS Document 119 Filed 08/07/20 Page 7 of 14                  PageID #: 775




August 7, 2020). In short, it is beyond question that Defendant’s pre-existing

medical condition places him at an increased risk.

              Second, although FCI Lompoc4 certainly was a COVID-19 “hot spot”

several months ago, the same is not true at the present time. It is true that out of a

total of 1062 inmates tested at FCI Lompoc, 833 have tested positive for COVID-

19. See https://www.bop.gov/coronavirus/ (COVID-19 resource page) (last visited

August 7, 2020). But the claim that COVID-19 is “still raging through the facility”

is simply not supported by evidence—BOP currently reports “confirmed active

cases” are limited to 1 inmate and 1 staff member at FCI Lompoc. Id. Thus, FCI

Lompoc simply does not pose the threat it did several months ago. And a review

of the July 2020 Department of Justice Office of Inspector General Report

provided by Defendant, Cr. No. 13-00877 DKW, ECF No. 282-2, although

documenting conditions at FCI Lompoc, does not contradict that conclusion (that it

does not pose the same threat it did several months ago).

              Third, that Defendant previously contracted COVID-19 and has since

recovered counsels, albeit slightly, against a finding of extraordinary or compelling

reasons to warrant granting the motion for compassionate release. Little is still



       4
           FCI Lompoc presently houses 1,060 inmates. See bop.gov/locations/ institutions/trm/
(last visited August 7, 2020).

                                               7
Case 1:15-cr-00299-JMS Document 119 Filed 08/07/20 Page 8 of 14          PageID #: 776




known about the possibility of COVID-19 re-infection. As stated by the

University of Maryland Medical System:

            There are still many unknowns when it comes to
            coronavirus immunity. At this time, there is currently no
            way to know if novel coronavirus (SARS-CoV-2)
            induces immunity and how long any immunity could last.

            Other types of coronaviruses, such as MERS, do induce
            immunity, often for several years. Many hope that
            SARS-CoV-2 will behave similarly.

            Unfortunately, the data is not cut-and-dry. Most studies
            of immunity to coronaviruses, including SARS-CoV-2,
            focus on people who had severe disease and were
            hospitalized for their condition. There is significantly
            less data on the immune response in people who had mild
            symptoms or were asymptomatic.

            On the other hand, scientists have not been able to
            confirm any cases of reinfection after novel coronavirus
            recovery. Some anecdotal evidence has emerged in
            multiple countries. However, it’s possible that these
            patients falsely tested negative for the virus after their
            symptoms subsided and continued to harbor the virus.

            All of these unknowns are why the Centers for Disease
            Control and Prevention and the World Health
            Organization currently state that there is no evidence to
            suggest novel coronavirus infection imparts immunity.
            More research needs to be done.

https://www.umms.org/coronavirus/what-to-know/diagnosis-symptoms/immunity

(last visited August 7, 2020). The CDC has made a similar statement:



                                         8
Case 1:15-cr-00299-JMS Document 119 Filed 08/07/20 Page 9 of 14         PageID #: 777




            The immune response, including duration of immunity,
            to SARS-CoV-2 infection is not yet understood. Patients
            infected with other betacoronaviruses (MERS-CoV,
            HCoV-OC43), the genus to which SARS-CoV-2 belongs,
            are unlikely to be re-infected shortly (e.g., 3 months or
            more) after they recover. However, more information is
            needed to know whether similar immune protection will
            be observed for patients with COVID-19.

See https://www.cdc.gov/coronavirus/2019-ncov/hcp/faq.html (last visited August

7, 2020). Some courts have concluded that the dangers associated with COVID-19

are not a ground for relief for someone who had the disease and recovered. See

e.g., United States v. Molley, 2020 WL 3498482, at *2 (W.D. Wash. June 29,

2020); United States v. Malecki, No. 17-CR-18S, 2020 WL 4013050, at *5

(W.D.N.Y. July 16, 2020); United States v. Zubkov, 2020 WL 2520696, at *3

(S.D.N.Y. May 18, 2020); United States v. Hennessey, 2020 WL 4209020, at *1

(D. Minn. July 22, 2020). Others have concluded an inmate recovered from

COVID-19 may still be able to demonstrate extraordinary circumstances justifying

release from custody. See United States v. Yellin, 2020 WL 3488738, at *3 (S.D.

Cal. June 26, 2020); United States v. Sholler, ___ F. Supp. 3d ___, 2020 WL

2512416, at *5 (N.D. Cal. May 15, 2020).

            The court finds that based on the existing evidence, Defendant has

failed to demonstrate that extraordinary and compelling reasons warrant



                                        9
Case 1:15-cr-00299-JMS Document 119 Filed 08/07/20 Page 10 of 14                     PageID #: 778




 compassionate release. Although Defendant’s severe obesity 5 places him at a

 higher risk for complications from COVID-19, he has no other medical conditions

 that place him at an elevated risk.6 Further, Defendant is 34 years old, and the

 number of COVID-19 cases at FCI Lompoc has dropped dramatically over the past

 few months. In short, although Defendant has demonstrated that his obesity

 places him at a higher risk if he contracts COVID-19, he has failed to show that at

 the present time he is at risk of contracting the disease.

                And to the extent that Defendant makes a more generalized argument

 regarding the risk of contracting COVID-19 in a BOP facility, the court disagrees.



        5
           Several courts have determined that obesity—alone or paired with hypertension—does
 not by itself provide adequate grounds for compassionate release. See e.g.,United States v.
 Lavatai, 2020 WL 4275258 (D. Haw. July 24, 2020); United States v. Wilfred, 2020 WL
 4365531, at *5 (E.D. La. July 30, 2020); United States v. Gordon, 2020 WL 3971013, at *3
 (E.D. Mich. July 14, 2020); United States v. Whiteman, 2020 WL 4284619, at *1 (E.D. Pa. July
 27, 2020); United States v. Takewell, 2020 WL 4043060, at *3 (W.D. La. July 17, 2020); United
 States v. Wax, 2020 WL 3468219, at *2-3 (D.N.J. June 25, 2020).
        6
           The United States oddly states that Defendant’s obesity “qualifies as an ‘extraordinary
 and compelling reason’ which entitles the Defendant to apply for compassionate release.” See
 Cr. No. 15-00299 JMS, ECF No. 117 at PageID #676. Of course, any defendant serving a
 sentence is entitled to “apply” for compassionate release. And to the extent the United States
 suggests that obesity standing alone qualifies as a compelling and extraordinary reasons
 warranting release, the court disagrees. Obesity is certainly an important factor to consider in
 determining whether extraordinary and compelling reasons warrant release, but there are other
 important considerations as well. One of those considerations is the risk that a particular
 defendant will in fact contract COVID-19 at his or her BOP facility. See, e.g., United States v.
 Miller, 2020 WL 4547809, at *4 (E.D. Va. Aug. 6, 2020) (finding that a medical condition
 warrants release where a defendant shows “both a particularized susceptibility and a
 particularized risk of contracting the coronavirus.”); United States v. Quinones, 2020 WL
 4529365, at *5 (W.D.N.Y. Aug. 6, 2020).

                                                 10
Case 1:15-cr-00299-JMS Document 119 Filed 08/07/20 Page 11 of 14           PageID #: 779




 See, e.g., United States v. Drummondo-Farias, ___ F. Supp. 3d ___, 2020 WL

 2616119, at *5 (D. Haw. May 19, 2020) (“Additionally, ‘[g]eneral concerns about

 possible exposure to COVID-19 do not meet the criteria for extraordinary and

 compelling reasons for a reduction in sentence set forth in the Sentencing

 Commission’s policy statement[.]’”) (quoting United State v. Eberhart, ___ F.

 Supp. 3d ___, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020)).

 C.    Section 3553(a) Factors

              Even if Defendant had demonstrated the required extraordinary and

 compelling reasons exist to justify compassionate release, the court would deny the

 motion based on a consideration of the § 3553(a) factors.

              As relevant to this case, the § 3553(a) factors include: 1) the nature

 and circumstances of the offense and the history and characteristics of the

 defendant; and 2) the need for the sentence imposed: (a) to reflect the seriousness

 of the offense, to promote respect for the law, and to provide just punishment for

 the offense; (b) to afford adequate deterrence to criminal conduct; (c) to protect the

 public from further crimes of the defendant; and (d) to provide the defendant with

 needed educational or vocational training, medical care, or other correctional

 treatment in the most effective manner. 18 U.S.C. § 3553(a)(1)-(2). And under the




                                           11
Case 1:15-cr-00299-JMS Document 119 Filed 08/07/20 Page 12 of 14           PageID #: 780




 parsimony clause, the court must “impose a sentence sufficient, but not greater

 than necessary, to comply with the purposes set forth” in § 3553(a)(2).

             Defendant was a significant, large-scale distributor of

 methamphetamine in the State of Hawaii. On August 15, 2013, Defendant

 distributed of over 4.5 kilograms of methamphetamine to a law enforcement

 confidential source (“CS”). Presentence Investigation Report (“PSR”) in Cr. No.

 13-00877 DKW, ECF No. 231 at PageID #1109. Ten days later, Defendant

 “solicited the assistance of the CS in the distribution of approximately 40 pounds

 of methamphetamine that [Defendant] was expecting to receive within the week.”

 Id. Defendant was then arrested on September 4, 2013, and found to be in

 possession of an additional 4.4 kilograms of methamphetamine. Id. at PageID

 #1109-10. Although Defendant was arrested on that day, he was released from

 custody under the court’s supervision on September 16, 2013. Id. at PageID

 #1107.

             While on pretrial release in Cr. No. 13-00877 DKW, Defendant was

 arrested for new criminal conduct, leading to the Indictment in Cr. No. 15-00299

 JMS. Specifically, on April 16, 2015, law enforcement officers conducted a

 controlled delivery of a parcel previously determined (through the execution of a

 search warrant) to contain 2.9 kilograms of methamphetamine. Defendant, along


                                          12
Case 1:15-cr-00299-JMS Document 119 Filed 08/07/20 Page 13 of 14                  PageID #: 781




 with others, were arrested after taking possession of the controlled delivery parcel.

 In a post-arrest statement, Defendant told investigators that he had arranged to

 receive seven pounds of methamphetamine in exchange for $40,500, and that the

 parcel contained at least a portion of that methamphetamine. PSR in Cr. No. 15-

 00299 JMS, ECF No. 58 at PageID #171-72. These facts demonstrate that

 Defendant has been a large-scale methamphetamine dealer, and that he was not

 deterred—not in the least—from continuing to deal methamphetamine after his

 initial arrest. Further, Defendant still has a significant portion of his sentence to

 serve—he has been incarcerated since his arrest in April 2015, and is not scheduled

 for release from custody until March 1, 2030. See https://www.bop.gov/inmateloc/

 (last visited August 7, 2020). Thus, he has served approximately 65 months, and

 has almost 10 years left to serve. 7 Reducing Defendant’s sentence to time served,

 given the nature of his offenses, would severely undermine the goals of sentencing

 set forth in § 3553(a)(2). And this conclusion would not change when considering

 Defendant’s post-offense conduct. Although his educational efforts while in prison



        7
            When evaluating the § 3553(a) factors, many district courts have considered the
 amount of time remaining on a defendant’s sentence—whether short or long—in determining
 whether to grant compassionate release. See, e.g., United States v. Maka, 2020 WL 2544408, at
 *4 (D. Haw. May 19, 2020); United States v. Bogdanoff, ___ F. Supp. 3d ___, 2020 WL
 2307315, at *6 (E.D. Pa. May 8, 2020); United States v. Moskop, 2020 WL 1862636, at *1-2
 (S.D. Ill. Apr. 14, 2020); United States v. Farmer, 2020 WL 4057550, at *2 (N.D. Ohio July 20,
 2020); United States v. Steffey, 2020 WL 3840558, at *1 (D. Nev. July 8, 2020).

                                               13
Case 1:15-cr-00299-JMS Document 119 Filed 08/07/20 Page 14 of 14              PageID #: 782




 are certainly commendable, they do not justify compassionate release when

 considered along with the other § 3553(a) factors.

              In sum, the court finds that Defendant has not established the requisite

 extraordinary and compelling reasons to warrant compassionate release, and, even

 if he did, the court would deny the motion based on the relevant § 3553(a) factors.

                                 IV. CONCLUSION

              For the foregoing reasons, Defendant’s motions for compassionate

 release, ECF No. 274 (Cr. No. 13-00877 DKW) and ECF No. 111 (Cr. No. 15-

 00299 JMS), are DENIED.

              IT IS SO ORDERED.

              DATED: Honolulu, Hawaii, August 7, 2020.


                                                         /s/ J. Michael Seabright
                                                        J. Michael Seabright
                                                        Chief United States District Judge




   United States v. Pohahau, Cr. No. 13-00877 DKW and Cr. No. 15-00877 JMS, Order Denying
   Defendant’s Motions for Compassionate Release (Cr. No. 13-00877 at ECF No. 274 and Cr.
   No. 15-00299 at ECF No. 111)


                                            14
